Citation Nr: 1221027	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  10-46 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to February 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the October 2011 substantive appeal (VA FORM 9), the Veteran requested a hearing at the RO before a Veterans Law Judge (VLJ) prior to his claim being reviewed by the Board.  A date for the videoconference hearing was scheduled on June 26, 2012, and an April 2011 letter notified the Veteran of the location, date, and time of that hearing.  However, in an April 2012 statement in support of his claim (VA FORM 21-4138), the Veteran explained that he did not want a videoconference hearing, but wanted a hearing when the VLJ was present to hear his testimony.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  The Board finds that the Veteran in the current appeal has filed a timely motion for rescheduling his Board hearing based upon good cause.  38 C.F.R. §§ 20.702(c) (2011).  Accordingly, the motion to reschedule the Veteran for an in-person hearing before a VLJ is granted.  

On remand the Veteran should be given the opportunity to testify in-person before a VLJ.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2011).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2010), as per the Veteran's request, and as the docket permits.  

The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


